Citation Nr: 1044231	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  08-34 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the cervical spine, to include as secondary to service-
connected Osgood-Schlatter's disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Veteran was scheduled for a hearing with a member of the 
Board in August 2010; however, he failed to report for his 
hearing.  Accordingly, the Board considers the Veteran's request 
for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d), (e) 
(2010).  


REMAND

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Generally, 
establishing service connection requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a nexus between the claimed in-service disease or injury and the 
present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A disability may also be found service connected on a secondary 
basis by demonstrating that the disability is either (1) 
proximately due to or the result of an already service-connected 
disease or injury or (2) aggravated by an already service-
connected disease or injury.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995); 38 C.F.R. § 3.310 (2010).

In February 2006, the Veteran underwent a VA contract 
examination.  Based on X-ray findings showing mild and moderate 
degenerative narrowing of the cervical spine, the Veteran was 
diagnosed as having mild degenerative disc disease (DDD) at C3-4, 
C4-5, C5-6, and C6-7, with moderate degenerative narrowing seen 
at C5-6.  In an addendum to that examination report, the examiner 
was asked to opine as to whether the Veteran's DDD of the 
cervical spine was related to his service-connected knee 
condition or his claimed low back disability.  (In September 
1999, the Veteran was awarded service connection for Osgood-
Schlatter's disease of the right knee.)  The examiner opined that 
it was "less likely than not that the found cervical spine 
condition is related to the lumbar spine or right knee 
condition."

In January 2007, the Veteran applied for VA disability 
compensation, seeking service connection for DDD of the cervical 
spine, which he alleged resulted from an injury sustained during 
his active military service.  Specifically, he stated that in 
July 1971, he dropped a weight bar on his chin, the impact of 
which cut his chin and caused his neck to bend down forcefully.  
A review of the Veteran's service treatment records document that 
on July 21, 1971, the Veteran was treated for a laceration of his 
chin that occurred when he dropped a 275-pound bar on his chin 
while bench pressing.  He received sutures and was placed on 
light duty for three days.  

In January 2008, the Veteran, through his representative, amended 
his claim to include a claim of secondary service connection.  He 
asserted his belief that his DDD of the cervical spine was 
related to his service-connected right knee disability.  See 38 
C.F.R. § 3.310(a).

The Board notes that although the RO adjudicated the Veteran's 
claim for service connection for DDD of the cervical spine on a 
direct basis, it failed to consider his claim on secondary basis, 
despite the Veteran's January 2008 amendment to his claim.  

In Robinson v. Peake, the United States Court of Appeals for 
Veterans Claims (Court) held that the Board is required to 
consider all issues raised either by the claimant or by the 
evidence of record.  21 Vet. App. 545, 553 (2008).  In reaching 
that conclusion, the Court specifically stated that "[t]he 
proposition that separate theories in support of a claim for 
benefits for a particular disability equate to separate claims 
for benefits for that disability is no longer the law."  Id. at 
551.  In Roebuck v. Nicholson, the Court recognized that 
"although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if the 
theories all pertain to the same benefit for the same disability, 
they constitute the same claim."  20 Vet. App. 307, 313 (2006).

Thus, because the Veteran is seeking service connection for one 
disability (DDD of the cervical spine) by pursing two avenues of 
entitlement (direct and secondary service connection), the claim 
must be remanded to the agency of original jurisdiction (AOJ) for 
further development and adjudication of the Veteran's claim for 
service connection on a secondary basis.  

The Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp 2010)), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2010), provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The VCAA also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In February 2007, the RO sent to the Veteran a letter notifying 
him of the evidence required to substantiate his service 
connection claim on a direct basis.  That letter did not contain 
any notice regarding substantiating a service connection claim on 
a secondary basis, nor was any such notice provided to the 
Veteran after he amended his claim.  On remand, the Veteran 
should be sent a new VCAA letter notifying him of the information 
and evidence necessary to substantiate his service connection 
claim that include specific notice on how to substantiate the 
claim on a secondary basis.  

The Board also notes that the question posed in the addendum to 
the 2006 contract examination report did not produce a sufficient 
opinion to rely upon in this case.  Specifically, the examiner 
was requested only to opine on the likelihood that the Veteran's 
DDD of the cervical spine was related to his service-connected 
knee condition or his claimed low back disability.  However, 
secondary service connection is a two-part issue that involves 
causation and/or aggravation.  See Allen, supra; 38 C.F.R. § 
3.310(b).  

The Court has held that once VA undertakes the effort to provide 
a medical opinion, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007).  Because the addendum 
request was limited to the question of causation and the examiner 
was not asked to address the second element of aggravation, a 
remand is also required for a new medical examination and 
opinion.  On remand, the Veteran should be scheduled for a VA 
medical examination that addresses the nature and etiology of the 
his current DDD of the cervical spine, to include consideration 
of whether the Veteran's DDD of the cervical spine may be 
secondary to his service-connected Osgood-Schlatter's disease of 
the right knee.  Thus, the examiner should include a nexus 
opinion as to whether it is at least as likely as not that the 
Veteran's DDD of the cervical spine is attributable to his active 
military service and whether it is at least as likely as not the 
Veteran's service-connected Osgood-Schlatter's disease of the 
right knee has caused or made chronically worse the Veteran's DDD 
of the cervical spine.  

Accordingly, the case is REMANDED to the AOJ for the following 
action:

1.  The AOJ should send to the Veteran 
a new VCAA notice letter.  The letter 
should specifically notify him of the 
information and evidence necessary to 
substantiate his claim for service 
connection for DDD of the cervical 
spine on a secondary basis.  The 
Veteran should be given an opportunity 
to respond to the notice, and any 
additional information or evidence 
received should be associated with the 
claims file.

2.  The AOJ should contact the Veteran 
and request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for his DDD of the 
cervical spine or related symptoms 
since service.  The AOJ should attempt 
to obtain copies of pertinent 
treatment records identified by the 
Veteran that have not been previously 
secured and associate them with the 
claims folder.

3.  After completing this development, 
schedule the Veteran for a VA 
examination in connection with his 
claim of service connection for DDD of 
the cervical spine.  The claims 
folder, and a copy of this remand, 
must be provided to and reviewed by 
the examiner as part of the 
examination.  (Advise the Veteran that 
failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).)  

The examiner should provide an opinion 
as to whether the Veteran's currently 
diagnosed DDD of the cervical spine is 
at least as likely as not directly 
related to his period of military 
service.  An opinion should also be 
provided as to whether it is at least 
as likely as not the Veteran's 
service-connected Osgood-Schlatter's 
disease of the right knee has caused 
or made chronically worse the 
Veteran's DDD of the cervical spine.  
All opinions should be set forth in 
detail and explained in the context of 
the record.  

If the examiner determines that he/she 
cannot provide an opinion on the issue 
at hand without resorting to 
speculation, the examiner should 
explain the inability to provide an 
opinion, identifying precisely what 
facts could not be determined.  In 
particular, he/she should comment on 
whether an opinion could not be 
rendered because the limits of medical 
knowledge have been exhausted 
regarding the etiology of any 
diagnosed disorder or whether 
additional testing or information 
could be obtained that would lead to a 
conclusive opinion.  See Jones v. 
Shinseki, 23 Vet. App. 382, 389 
(2010).  (The AOJ should ensure that 
any additional evidentiary development 
suggested by the examiner should be 
undertaken so that a definitive 
opinion can be obtained.)

4.  The AOJ must ensure that all 
medical examination reports and 
opinion reports comply with this 
remand and the questions presented in 
the request.  If any report is 
insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

5.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the Veteran should be 
furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

